Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
2.	This Final Office Action is responsive to Applicants’ amendments and arguments, as received 02/21/2022.  Claims 1-20 were pending.  Claims 3-4 and 11-12 are cancelled, and claims 21-24 are added.  Hence, claims 1-2, 5-10, and 13-24 are presently pending.

3.	In the Non-Final Office Action dated 10/21/2021, claims 7 and 9-10 were rejected as being indefinite.  In view of Applicants’ recent amendments, the aforementioned rejection is hereby withdrawn.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-2, 5-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0314576 (“Pasupuleti”) in view of U.S. Patent Application Publication No. 2006/0020487 (“Spittel”) and further in view of U.S. Patent Application Publication No. 2014/0214499 (“Hudson”).
Regarding claim 1, PASUPULETI teaches a parking meter monitoring system (a framework for capturing data for a monitored application, and analyzing the captured data to determine anomalies and identify and apply remedies accordingly, e.g. per [0005] and [0017], where one use case for this framework is the monitoring and remedy identification and application as pertaining to parking meters, e.g. per [0014], [0023], and [0030] for example), comprising: 
at least one parking meter, including; {in relation to the further recited} non-transitory memory; and a processor operably coupled with the non-transitory memory (parking meters as discussed per [0014], [0023], and [0030] for example, where within the context of [0005] and [0017] and especially [0014] it is understood that the parking meter is a “network device” having “a monitored application” and is explicitly “a smart appliance”, which to function as intended/described would necessarily include basic processor and memory elements as recited); 
… one or more maintenance mode instructions and a software maintenance application configured to monitor the operation state of the at least one parking meter and retrieve and process the one or more maintenance mode instructions … (the determination of an error/fault pertaining to the operability of a parking meter, e.g. as discussed per [0023] and [0030], and [0030] further describes that “an error code” is determined for which one or more corresponding “remedies” are determined (all of this as performed “by an agent within a network” per [0029], which constitutes “a software maintenance application” as recited)).

Applicants’ claim further recites one or more meter devices and a related limitation “… to monitor the operation state of the one or more meter devices.”  The Examiner believes that Pasupuleti at best describes fault/error conditions, e.g. credit card payment failure, and error identification and remedy determination steps following therefrom.  However, the fault/error themselves are not explicitly discussed or described with particularity to an element/component of the parking meter that is malfunctioning or otherwise faulty, which is how the Examiner has construed Applicants’ claim, see e.g. the footnote no. 2 as provided below.  Based on this, Pasupuleti does not appear to teach the aforementioned further limitations.  Accordingly, the Examiner relies upon SPITTEL to teach what Pasupuleti may otherwise lack, see e.g. Spittel’s comparable framework of parking meter performance monitoring and/or fault/error resolution ([0010]-[0014]), and particularly [0051]-[0052] discussing the way in which “meter issues” are enumerated for specification/reporting/logging in support of identifying what aspect of a meter is faulty, e.g. “power supply” per [0052].  A “power supply” per Spittel’s [0052] reads on Applicants’ recitation of a “meter device”, and hence Spittel’s framework – particularly in combination with Pasupuleti – supports an identification of parking meter operability that goes as granular as determining and identifying a particular part/component of a parking meter, e.g. power supply or some other component/element/part feasibly.
Applicants’ claim further recites “an application policy table including one or more maintenance mode instructions” and a related limitation “to … retrieve and process the one or more maintenance mode instructions from the application policy table.”  Per Pasupuleti’s [0068]-[0072] (especially [0072]), it is contemplated that errors/faults that constitute framework triggers are associated with actions and remedies.  Pasupuleti does not appear to explicitly teach that this association/link between trigger and action/remedy is implemented as a table per se, e.g. as recited.  Rather, the Examiner further relies upon SPITTEL as mentioned above to further teach what Pasupuleti may otherwise lack, see e.g., Spittel’s [0051]-[0052], and especially [0052] which uses a table to associate meter events/issues with meter repair, and feasibly this type of table-based association per Spittel could be used to formally implement the association/link for Pasupuleti’s information as mentioned above.
Pasupuleti and Spittel both relate to parking meter monitoring and repair/maintenance frameworks, and are therefore similarly directed and hence analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement aspects of Pasupuleti’s monitoring and remedy framework with specific details/concepts taught by Spittel, as discussed above, with a reasonable expectation of success, that the Examiner respectfully submits are well-known in the state of the art and apt choices to further/specifically implement the generalized aspects per Pasupuleti.

With the recent reply, Applicants have amended the claims to now requires that the recited one or more meter devices are including a camera positioned to view a license plate of a vehicle when the vehicle occupies a parking space monitored by the at least one parking meter.  As discussed above, Pasupuleti and Spittel relate to the operation, monitoring, and maintenance of networked parking meter devices.  To that end, Spittel contemplates that valid and legitimate vehicle parking is linked to license plate number for the permitted vehicle, e.g. per [0022], [0028], [0067], and [0085] for example, though the extent of the acquiring of license plate number per Spittel is a feature where the user manually provides the license plate number via some input means and in response to a prompt or GUI, neither Pasupuletti nor Spittel teach the further claim limitation mentioned just above, and particularly acquisition or “monitoring” as recited of this same type of information for a parked vehicle via “a camera positioned to view a license plate of a vehicle” as recited.  Rather, the Examiner relies upon HUDSON to teach what Pasupuletti and Spittel otherwise lack, see e.g. Hudson’s parking monitoring system featuring parking meters for parking spaces that the Examiner deems comparable to that of the cited prior art, where Hudson’s [0041] mentions the use of cameras to monitor and obtain images for a vehicle in a parking spot, and further that a camera for a parking meter can be used to capture an image of a vehicle’s license plate (for example, [0005], [0041]-[0044] and FIG. 1, [0053], [0096], and [0105]).  Moreover, Hudson’s [0117] teaches that the meters, e.g. which include the camera per the cited portions, is subject to self-monitoring and self-diagnosis as to its operability such that the meter can self-report errors encountered during operation; while Hudson does not specifically mention which or all the functions of the meter that are subject to this monitoring, diagnosis, and/or reporting aspect, the Examiner believes that it would be obvious to one of ordinary skill in the art for the subjected functionality to extend to any meter function that would be disruptive to the meter’s operation if failing and would then warrant the taught reporting and responsive servicing/repair, of which the Examiner believes the camera functionality could be feasibly included therein as many of Hudson’s benefits/advantages could not be realized without its functioning/operable camera.
Pasupuleti and Spittel both relate to parking meter monitoring and repair/maintenance frameworks, and Hudson is similarly directed and hence analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hudson’s license plate recognition camera aspect with the combined framework of Pasupuleti in view of Spittel, as discussed above, with a reasonable expectation of success, such that license plate recognition per Hudson allows for improved monitoring and improved information entry verses parking systems 

Regarding claim 2, Pasupuleti in view of Spittel and Hudson teaches the system of claim 1, as discussed above.  The aforementioned references further teach the limitation wherein the one or more meter devices includes a payment acceptor device (Pasupuleti’s [0021] discussing that the parking meter may have a credit card reader).  The motivation to combine the references is as discussed above in relation to claim 1.

Regarding claim 5, Pasupuleti in view of Spittel and Hudson teach the system of claim 1, as discussed above.  The aforementioned references further teach wherein the one or more meter devices includes a meter user input device (Hudson’s [0055] discussing “interface area” elements and a screen for example that constitutes both input and output, all of which the Examiner believes to read on the recited “meter user input device”).  The motivation to combine the references is as discussed above in relation to claim 1.

Regarding claim 6, Pasupuleti in view of Spittel and Hudson teach the system of claim 1, as discussed above.  The aforementioned references further teach wherein the one or more meter devices includes a vehicle detection device (Hudson’s [0005] discussing detection means which initiates a camera function when a vehicle is present, and see also [0049] discussing sensors of varying types that perform the same objective of vehicle detection).  The motivation to combine the references is as discussed above in relation to claim 1.

Regarding claim 7, Pasupuleti in view of Spittel and Hudson teach the system to claim 1, as discussed above.  The aforementioned references further teach the limitation wherein the software maintenance application puts the at least one parking meter in maintenance mode based on the application policy table (Pasupuleti’s [0072] mentions remedies that may be operable when the parking meter is in a fault/error state, e.g. a new/different capacity per the auto-scaling mode or in the processing of running a remediation script for example, and/or see Hudson’s diagnostic aspect as discussed per claim 1 which is a clear teaching of an operable mode during which the subjected parking meter device is running something akin to a health check).  The motivation to combine the references is as discussed above in relation to claim 1.

Regarding claim 8, Pasupuleti in view of Spittel and Hudson teaches the system of claim 1, as discussed above.  The aforementioned references further teach the limitation wherein the at least one parking meter further includes a display configured to display a maintenance mode status (Pasupuleti’s [0024], [0028], [0033], and [0112] teaching various instances where a display for the appliance is used to communicate with the user, and feasibly put the user on notice as to current operation and/or available operability – for example, [0028]’s teaching that the user is put on notice that a particular feature is currently unavailable, and/or see Hudson’s [0062] which provides a teaching of an operation status light for the camera and/or meter).  The motivation to combine the references is as discussed above in relation to claim 1.

Regarding claim 9, Pasupuleti in view of Spittel and Hudson teaches the system of claim 7, as discussed above.  The aforementioned references further teach the limitation wherein the maintenance mode includes out-of-operation mode (Pasupuleti’s [0024], [0028], [0033], and [0112] teaching various instances where a display for the appliance is used to communicate with the user, and feasibly put the 

Regarding claim 10, Pasupuleti in view of Spittel and Hudson teaches the system of claim 7, as discussed above.  The aforementioned references further teach the limitation wherein the software maintenance application puts the at least one parking meter from maintenance mode to operation mode (Pasupuleti: a framework for capturing data for a monitored application, and analyzing the captured data to determine anomalies and identify and apply remedies accordingly, e.g. per [0005] and [0017], where one use case for this framework is the monitoring and remedy identification and application as pertaining to parking meters, e.g. per [0014], [0023], and [0030] for example, and it follows that a parking meter that is in a diminished mode as discussed per claims 8-9 for example can be feasibly rehabilitated via the remedies as discussed here, and is therefore subject to maintenance and would result in operability again).  The motivation to combine the references is as discussed above in relation to claim 1.

Regarding claim 13, Pasupuleti in view of Spittel and Hudson teaches the system of claim 1, as discussed above.  The aforementioned references further teach the limitation wherein the software maintenance application remotely monitors the operation state of the one or more meter devices (Pasupuleti: the determination of an error/fault pertaining to the operability of a parking meter, e.g. as discussed per [0023] and [0030], and [0030] further describes that “an error code” is determined for which one or more corresponding “remedies” are determined (all of this as performed “by an agent within a network” per [0029], which constitutes “a software maintenance application” as recited)).  The motivation to combine the references is as discussed above in relation to claim 1.

Regarding claim 14, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  The claim specifically recites a database, which is further taught per Pasupuleti’s [0039]-[0042] and [0047], [0049], [0051], and [0062]-[0063].

Regarding claim 15, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 16, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.

Regarding claim 17, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.

Regarding claim 18, the claim includes the same or similar limitations as claim 7 discussed above, and is therefore rejected under the same rationale.

Regarding claim 19, the claim includes the same or similar limitations as claim 9 discussed above, and is therefore rejected under the same rationale.

Regarding claim 20, the claim includes the same or similar limitations as claims 11-13 discussed above, and is therefore rejected under the same rationale.


s 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupuleti in view of Spittel and Hudson, and further in view of U.S. Patent Application Publication No. 2007/0119682 (“Banks”) and Non-Patent Literature “Street Parking | City of Sausalito” (“Sausalito”).
Regarding claim 21, Pasupuleti in view of Spittel and Hudson teach the system of claim 7, as discussed above.  The aforementioned refences teach that the parking meter has a UI screen per the further limitation … displaying on a user interface screen of the at least one parking meter …, e.g. per Hudson’s [0055] discussing “interface area” elements and a screen for example that constitutes both input and output, which can readily be integrated with Hudson’s expressed need per [0062] for providing operation status feedback, e.g. via a particular light or UI element, to read on the additional limiting feature of the recited displaying such that an indication is provided, e.g. that parking at the at least one parking meter is free.  However, to the extent that Pasupeleti and Spittel and Hudson do not sufficiently teach that the displaying of the user interface screen for the parking meter is included within the maintenance mode and is explicitly for the purpose to indicate that parking … is free, the Examiner relies upon BANKS and SAUSALITO to teach what those other references may otherwise lack, see e.g. Banks’s [0041] discussing that the parking meter output device can provide visual indications of meter status, such as “out of order” but also such as unexpired time that is available (that is, effectively free to a subsequent user arriving prior to expiration), and Sausalito’s page 1 teaching that for a broken meter under a particular situation (e.g., cannot accept payment) then the meter allows free parking.
Pasupuleti and Spittel and Hudson relate to parking meter monitoring and repair/maintenance frameworks.  Banks is similarly directed.  Like some or all of these references, Sausalito’s parking policy contemplates circumstances where the operative device of a parking meter may be out of order, and what might be necessary to communicate to a user in that instance.  In view of this, the references mentioned here are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the combined 

Regarding claim 23, the claim includes the same or similar limitations as claim 21 discussed above, and is therefore rejected under the same rationale.


9.	Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pasupuleti in view of Spittel and Hudson, and further in view of Banks and Non-Patent Literature “Section VII: Parking Regulations” (“UT Parking”).
Regarding claim 22, Pasupuleti in view of Spittel and Hudson teach the system of claim 7, as discussed above.  The aforementioned refences teach that the parking meter has a UI screen per the further limitation … displaying on a user interface screen of the at least one parking meter …, e.g. per Hudson’s [0055] discussing “interface area” elements and a screen for example that constitutes both input and output, which can readily be integrated with Hudson’s expressed need per [0062] for providing operation status feedback, e.g. via a particular light or UI element, to read on the additional limiting feature of the recited displaying such that an indication is provided, e.g. that parking at the at least one parking meter is not allowed.  However, to the extent that Pasupeleti and Spittel and Hudson do not sufficiently teach that the displaying of the user interface screen for the parking meter is included within the maintenance mode and is explicitly for the purpose to indicate that parking … is not allowed, the Examiner relies upon BANKS and UT Parking to teach what those other references may otherwise lack, see e.g. Banks’s [0041] discussing that the parking meter output device can provide visual indications of meter status, such as “out of order” but also “no parking”, and UT Parking’s page 2, item b and sub-item e, teaching that for a metered parking space where the meter is inoperative, parking at such a meter is subject to citation.
Pasupuleti and Spittel and Hudson relate to parking meter monitoring and repair/maintenance frameworks.  Banks is similarly directed.  Like some or all of these references, UT Parking’s parking policy contemplates circumstances where the operative device of a parking meter may be out of order, and what might be necessary to communicate to a user in that instance.  In view of this, the references mentioned here are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the combined parking meter framework per Pasupuleti and other previously-discussed references with a status indication as taught per Banks in instances when that indication might be useful per Banks and UT Parking, with a reasonable expectation of success, such that if a meter is not properly functioning and a vehicle user happens upon it the user can receive some indication of its state and what that might mean to them in terms of whether parking is permitted for example.

Regarding claim 24, the claim includes the same or similar limitations as claim 22 discussed above, and is therefore rejected under the same rationale.


Response to Arguments
10.	Applicants’ amendments and arguments received 02/21/2022 have been fully and carefully considered but are respectfully not persuasive.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2005/0155839 Banks
US 9792818 Aggarwal
US 2014/0257943 Nerayoff
US 2014/0036076 Nerayoff
US 2016/0078759 Nerayoff
US 2016/0300489 Shafran
US 2017/0301149 Shafran
US 2012/0158466 John
US 2007/0294147 Dawson
US 2006/0028919 Mitschele
US 2005/0068196 Marin
US 7104447 Lopez

12.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.